Title: Note from Edmond Charles Genet, [ca. 30 October 1793]
From: Genet, Edmond Charles
To: Jefferson, Thomas



[ca. 30 Oct. 1793]

Note particuliere.
Les français du Canada, des Illinois, de la nouvelle Orléans n’attendent que l’Instant où les américains prendront une attitude digne d’un peuple libre pour s’unir à eux et pour Consacrer ce vaste Continent au Culte de la Divinité qui regnera bientôt sur le monde entier. Les adresses cijointes les ont instruits des dispositions de la france, des agens Surs les ont repandus parmi eux et l’on peut assurer que s’ils voyoient paroitre Sur les frontieres tracées par leurs Tirans les 15 étoiles américaines unies aux Trois couleurs du peuple françois, leurs fers Seroient brisés, l’angleterre et l’Espagne punies et l’humanité Vengée.
